Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 in the after final has been entered.
  Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/1/2021, which was received 4/30/2021. Acknowledgement is made to the amendment to claims 1, and the withdrawal of claims 61-77 in the after final received 4/1/2021 (the claims being herby entered). Applicant’s amendment and remarks have been carefully considered, but were not persuasive in regards to the USC 101 rejection. Applicant’s amendment and remarks regarding the USC 102 rejection have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection which was necessitated by amendment follows: 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

1. (Currently Amended) A system for supply chain management comprising: 
a first computing device  comprising at least one memory device, at least one storage media, and a connection to a computer network, 
wherein the computer network allows for a plurality of graphical user interfaces to be provided to a customer computing device from the first computing device;
a customer order entry subsystem running on the first computing device providing a first graphical user interface configured to accept a part order from a customer via the customer computing device and the computer network and provide a status screen through the first graphical user interface to display a real-time order status of the part order over the computer network;
a part quoting subsystem running on the first computing device and configured to automatically query the at least one storage media and a plurality of databases with the part order and receive a response from each database or the at least one storage media with a set of information, 
wherein the set of information includes a price, part quality, and an availability or a delivery status for at least one particular part of the part order;
wherein the part quoting subsystem analyzes the response from each database based on a customer specific list of criterion to determine if any incentives or promotions can be applied to the at least one particular part of the part order, 
if an incentive or promotion can be utilized to gather all data or documents required to receive the incentive or promotion and conforming the part order to the incentive or promotion requirements, filtering the responses from each database based on the customer specific list of criterion, and 
comparing the response from each database to a master vendor list that has at least one group of vendors defined by the customer allowing customer limited vendors to be listed first while also displaying vendors from the master vendor list that can fulfill the part order if a vendor from the at least one group of vendors cannot fulfill the part order; and
wherein the part quoting subsystem automatically updates the real-time order status based on the response from the plurality of databases, 
wherein the automatic updates are displayed through the first graphical interface and the part quoting subsystem periodically performs additional automatic queries of the plurality of databases to update one of the availability or delivery status of the set of information for the part order.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized and emboldened above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting the displaying and querying of information on a computer screen, the information is automatically collected from databases over the internet and the steps are performed on a computer device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “accepting a part order, querying, and updating” in the context of this claim encompasses marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it 
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A system for supply chain management comprising: 
a first computing device  comprising at least one memory device, at least one storage media, and a connection to a computer network, 
wherein the computer network allows for a plurality of graphical user interfaces to be provided to a customer computing device from the first computing device;
a customer order entry subsystem running on the first computing device providing a first graphical user interface configured to accept a part order from a customer via the customer computing device and the computer network and provide a status screen through the first graphical user interface to display a real-time order status of the part order over the computer network;
a part quoting subsystem running on the first computing device and configured to automatically query the at least one storage media and a plurality of databases with the part order and receive a response from each database or the at least one storage media with a set of information, 
wherein the set of information includes a price, part quality, and an availability or a delivery status for at least one particular part of the part order;
wherein the part quoting subsystem analyzes the response from each database based on a customer specific list of criterion to determine if any incentives or promotions can be applied to the at least one particular part of the part order, 
if an incentive or promotion can be utilized to gather all data or documents required to receive the incentive or promotion and conforming the part order to the incentive or promotion requirements, filtering the responses from each database based on the customer specific list of criterion, and 
comparing the response from each database to a master vendor list that has at least one group of vendors defined by the customer allowing customer preferred vendors to be listed first while also displaying vendors from the master vendor list that can fulfill the part order if a vendor from the at least one group of vendors cannot fulfill the part order; and
wherein the part quoting subsystem automatically updates the real-time order status based on the response from the plurality of databases, 
wherein the automatic updates are displayed through the first graphical interface and the part quoting subsystem periodically performs additional automatic databases to update one of the availability or delivery status of the set of information for the part order.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a computing device running order entry and part quoting subsystems, are recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as a computing device).  For example, stating that the order and quoting systems are running on a generic computing device, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a part, querying databases for parts quotes and generating a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. information is retrieved and stored on databases) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
 
Claim 2 is dependent of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein said customer order entry subsystem further comprises an application programming interface (API) to a body shop management system, said body shop management system utilizing  the real-time order status retrieved from said customer order entry subsystem to coordinate and schedule resources within said body shop to optimize resource utilization and productivity.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
The claims would be allowable should the applicant overcome the USC 101 rejection. Claim 1, would be found allowable for the reasons stated in the after final received 4/1/2021 and because the prior art does not fairly teach the claims as a whole.

Discussion of cited art of Record
Patents and US PG PUBs
(i) US PG PUB 20120271726 to Bennett teaches “A sales system supports sales between a plurality of buyers and a plurality of sellers in a communication network. A sales server has a seller interface used by both a first seller and a second seller respectively via a first seller's computer and a second seller's computer to register availability for sale of a first product and a second product. The sales server, based upon received buyer input from an identified buyer via a buyer computer that includes buyer orders for the first product and the second product dispenses a first sales order to the first seller's computer for the first product and a second sales order to the second seller's computer for the second product. The sales server provides instructions to the first seller's computer for fulfillment of the first sales order and to the second sales computer for the fulfillment of the second sales order” (abstract).
(ii) US PG PUB 20110112922 to Smith teaches “assisting a consumer in negotiating with a plurality of sellers for the purchase of products and/or services are provided. A consumer provides search criteria for generating a list of potential sellers to participate in the negotiations. From this list, the consumer selects a plurality of sellers to receive invitations to participate in the negotiations. Invitations are then sent to each of the sellers selected by the consumer inviting each of the sellers to participate in the negotiations. Each of the sellers may opt-in or opt-out of the negotiations. Once all sellers have opted-in or opted-out, either directly or indirectly, the negotiations with the sellers that have opted-in begin. During a pre-determined time period, each of the participating sellers may update quotes for the purchase of the product. At the end of the time period, the consumer may select the winning seller and complete the transaction” (abstract)..
(iii) US PG PUB 20020152133 to King teaches “An on-line marketplace enables negotiation and formation of a contract between a buyer and seller. Through a requisition check, buyers are able to check the price and/or availability of goods with one or more sellers. After knowing price and availability, the buyers send orders for desired goods to the sellers through the marketplace and enter into a legally binding contract upon acceptance. The terms and conditions of the contract are determined from any prior agreement, from country-specific terms on the marketplace for the supplier, from technical disclaimers for data on the goods, and from any agreed upon modifications. The marketplace permits automation and expedition in the ordering process by automatically submitting orders upon confirmation of the requisition check and by automatically accepting orders. The marketplace offers full integration with customers' ERP systems and also offers a simpler integration involving data transfer from the customer's system, such as file transfer called UltraLite” (abstract).
(iv) US Patent 7620575 to Tenorio teaches “one or more computers associated with a buyer for locally generating price quotes. The one or more computers receive a pricing tool from a seller, the pricing tool operable to generate price quotes for the seller, and locally store the pricing tool received from the seller such that the pricing tool is locally accessible to the one or more computers associated with the buyer. The one or more computers access a request for quote (RFQ) specifying an order including quantities of one or more items, the RFQ requesting a price quote for the order, and communicate the RFQ to the locally accessible pricing tool. Using the locally accessible pricing tool received from the seller, the one or more computers locally generate a price quote for the order. The one or more computers provide the locally generated price quote for the order for possible further action by the buyer” (abstract).

Foreign
	(v) WO 2011057167 to Smith teaches “assisting a consumer in negotiating with a plurality of sellers for the purchase of products and/or services are provided. A consumer provides search criteria for generating a list of potential sellers to participate in the negotiations. From this list, the consumer selects a plurality of sellers to receive invitations to participate in the negotiations. Invitations are then sent to each of the sellers selected by the consumer inviting each of the sellers to participate in the negotiations. Each of the sellers may opt-in or opt-out of the negotiations. Once all sellers have opted-in or opted-out, either directly or indirectly, the negotiations with the sellers that have opted-in begin. During a pre-determined time period, each of the participating sellers may update quotes for the purchase of the product. At the end of the time period, the consumer may select the winning seller and complete the transaction” (abstract). 
Non Patent Literature
	(i) eziparts, teaches a supply chain management system that generates quotes and generates invoices in an auto-parts industry application.


Response to USC 101 Arguments
	Applicant argues that the claims are similar to the examples 21,23 and 42 of the subject matter eligibility guidance issued by the USPTO.
	
	In regards to example 21, like the instant claims the steps describe the abstract idea of comparing and organizing information for transmission. Comparing and organizing information for transmission as described in the claim can be performed 
information for transmission was considered to be abstract in Cyberfone, and the idea of comparing new and stored information and using rules to identify options was considered to be abstract in SmartGene. These cases can be used as guidance for what type of ideas courts have considered to be abstract. Specifying the type of information being manipulated, which in this case relates to part quotes and user preferences, does not render the idea of comparing and organizing information any less abstract. 
Example 21 identified elements in the disclosure “of transmitting the alert over a wireless communication channel to activate a stock viewer application, and causing the
alert to display and enable connection of the remote subscriber computer to the data source over the Internet. For an example of a claim reciting these elements in a manner that results in the claim as a whole amounting to significantly more, see claim 2 of Example 21 (referred to as “amended claim 1” in the July 2015 Update Training). The current claim does not have such eligible subject matter that could potentially overcome the USC 101 reject.
	In regards to Example 23, like the instant claims the steps describe the mere recitation of “computer‐implemented” and “by the computer” is akin to adding the words “apply it” with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of matching buyers to sellers in a marketplace. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological See, e.g., Flook.) Considering all the limitations in combination, the claimed additional computer elements do not show any
inventive concept in applying the quoting operation, such as improving the performance of a computer or any other technology, such as graphical interfaces. The steps describe nothing more than a computer’s basic function of matching buyers to sellers, and do not meaningfully limit the performance of the assembly of a quote.
Even though the applicant claims that the invention provides certain improvements, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself 

In regards to example 42, the claim 1 recites additional element of allowing remote users to share information in real-time in a standardized format regardless of the format in which the information is input by the user. However, the instant claims are more akin to the elements found in claim 2, where “The claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea”. 

Applicant argues that that the invention does more than the abstract idea since it allows for automatic updates and locally stored data. The examiner disagrees and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”;
	Applicant argues that the claims allow for more efficient processing since the quotes are updated for only the vendors of choice. Limiting the scope of the invention to selected participants was found to be ineligible see MPEWP 2106.05(h) Identifying the participants in a process for hedging risk as commodity providers and commodity consumers, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets, Bilski, 561 U.S. at 595, 95 USPQ2d at 1010. 
	Applicant argues that the claims allow for integration of promotions.	The examiner disagrees and notes that the courts have found that presenting offers/promotions did not result in eligibility see 2106.05(d), Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.

Applicant argues that since the claims recite that the quotes are automatically updated that provides for increased efficiency over the prior art that accomplishes that updating manually. The examiner directs applicant’s attention to FairWarning IP v latric Sys, where the courts found that a process of monitoring data that is executed on a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625